DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 14, 16, and 18-20 are pending and under examination.
Claims 1-13, 15, and 17 have been canceled.
Claim 20 has been added via amendment.

Response to Amendment
Based on the amended claims and remarks received on 11/27/2019, the previous prior art rejection based on Ikeda has been withdrawn and a new prior art rejection set forth (see below).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 14, & 16, & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over translation of Ikeda et al. (JP 2013-108797A; Pub Date: Jun. 6, 2013; already of record – hereinafter “Ikeda”) where Wang (“The Effect of Peeling Rate and Peeling Angle on The Peeling Strength”, Published May, 2014, A Thesis Presented to The Graduated Faculty of The University of Akron, pages 1-44; already of record – hereinafter “Wang”) is used as supporting documentation, in view of translation of Akira (JP 2017-026381A; Pub. Date: Feb. 2, 2017; already of record – hereinafter “Akira”), and further in view of Zhang et al. (US 2017/0205317; already of record – hereinafter “Zhang”).

Regarding claim 14, Ikeda discloses a laboratory apparatus for unsealing an opening of a laboratory sample container containing a sample (Ikeda; fig. 3, #400, [0024]), wherein the opening is sealed by a closure attached to the laboratory sample container by an adhesive (Ikeda discloses a seal member 13 for closing the opening of a sample container; fig. 8, #13, [0023] wherein the seal member 13 is a tape; [0044]), wherein an adhesive strength of the adhesive is lowerable by treatment (Ikeda discloses a peel roller 452 that peel tape 421 travels around so as to apply an adhesive force to sealing member 13 covering container 10a; fig. 4, [0035].  Ikeda also discloses pressing rollers 454a-b that holds the tube 10a, preventing the tube 10a from lifting while the tube 10a travels along transport path 410 under the peel roller 452 that applies peel tape 421; [0031, 0035].  The peel tape is configured to travel around the peel roller 452, and through a path between the peel roller 452 and presser rollers 454a-b such that the peel tape 421 removes the sealing member 13 at a peeling angle θ; fig. 4.  The peeling angle is a function of the force required to remove the seal – NOTE: See page. 30, fig. 9 of Wang.  Therefore, the presser rollers 454a-b defining a treatment for lowering the adhesive strength of the seal member 13 since the presser rollers 454a-b prevent the container 10a from lifting while the container 10a moves along path 410, allowing an angle θ to be maintained while the peel tape 421 peels the seal member 13 from the container 10a), the laboratory apparatus comprising: 
a treater, wherein the treater is configured to treat the adhesive, such that the adhesive strength of the adhesive is lowered (Ikeda discloses pressing rollers 454a-b that holds the tube 10a, preventing the tube 10a from lifting while the tube 10a travels along transport path 410 under the peel roller 452 that applies peel tape 421; [0031, 0035].  The peel tape is configured to travel around the peel roller 452, and through a path between the peel roller 452 and presser rollers 454a-b such that the peel tape 421 removes the sealing member 13 at a peeling angle θ; fig. 4.  The peeling angle is a function of the force required to remove the seal – NOTE: See page. 30, fig. 9 of Wang.  Therefore, the presser rollers 454a-b defining a treater for lowering the adhesive strength of the seal member 13 since the presser rollers 454a-b prevent the container 10a from lifting while the container 10a moves along path 410, allowing an angle θ to be maintained while the peel tape 421 peels the seal member 13 from the container 10a; fig. 4, #454a-b, [0035-0036]), and 
a remover, wherein the remover is configured to remove the closure from the laboratory sample container (Ikeda; fig. 4, #450, [0028]), wherein 
the remover is configured to attach a take-up to the closure by another adhesive, wherein another adhesive strength of the another adhesive is such that an adhesive force between the take-up and the attached closure is higher than an adhesive force between the closure and the laboratory sample container by the lowered adhesive strength of the treated adhesive and to remove the take-up with the attached closure from the laboratory sample container (Ikeda discloses the remover 450 is configured to attach a peel tape 421 to the closure 13; [0028].  The peel tape comprising a take-up side/portion which is a side of the peel tape 421 that comes into contact with peel roller 452, and a side coated with an adhesive that attaches to the closure 13; [0028].  Ikeda also discloses an adhesive force of the adhesive side is sufficient to peel off the seal member 13; [0028]. Note: The Examiner is interpreting the take-up to be a portion/side of the adhesive on tape 421 corresponding to the portion/side that contacts peel roller 452 and has a corresponding adhesive area 43 that adheres to the closure 13) and 
wherein the remover comprises at least one roller receptacle and mover (Ikeda; fig. 4, #420, [0028]), wherein the roller receptacle and mover is configured to supply the take-up by a roller tape (Ikeda; fig. 4, #421, [0028] – Note: The Examiner is interpreting the take-up to be a portion/side of the adhesive on tape 421 corresponding to the portion/side that contacts peel roller 452 and has a corresponding adhesive area 43 that adheres to the closure 13) and to move the roller tape with the take-up with the attached closure from the laboratory sample container (Ikeda; [0041]).  
Ikeda does not disclose wherein the adhesive strength is lowerable by radiation treatment, wherein the treater is configured to treat the adhesive by radiation.  
However, Akira teaches the analogous art of a laboratory apparatus for unsealing an opening of a laboratory sample container containing a sample (Akira; fig. 1, #100, [0007, 0012]) wherein the opening is sealed by a closure attached to the laboratory sample container by an adhesive (Akira; fig. 1, #20, [0014]), wherein an adhesive strength of the adhesive is lowerable by treatment (Akira; [0018]), the laboratory apparatus comprising a treater configured to treat the adhesive, such that its adhesive strength is lowered (Akira, fig. 1, #30, [0017-0018]) and a remover configured to remove the closure from the laboratory sample container (Akira; fig. 1, #50, [0021]) further wherein the adhesive strength is lowerable by radiation treatment and wherein the treater is configured to treat the adhesive by radiation (Akira discloses coil 30 generates an alternating magnetic field in the magnetic field space 32, eddy current flows in the seal film 20 and the seal film 20 is heated.  Therefore, the coil 30 treats the sealing film 20 via radiation; [0016-0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the treater of Ikeda, with the treater configured to treat the adhesive by radiation to lower the adhesive strength, as taught by Akira, because Akira teaches the treater configured to treat the adhesive by radiation to lower the adhesive strength shortens the work time of opening the container and can also reduce the risk of contaminating another sample container by preventing scattering of the sample during opening (Akira; 0004]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Ikeda and Akira both teach  a laboratory apparatus for unsealing an opening of a laboratory sample container containing a sample (Akira; fig. 1, #100, [0007, 0012]) wherein the opening is sealed by a closure attached to the laboratory sample container by an adhesive (Akira; fig. 1, #20, [0014]), wherein an adhesive strength of the adhesive is lowerable by treatment (Akira; [0018]), the laboratory apparatus comprising a treater configured to treat the adhesive, such that its adhesive strength is lowered by radiation (Akira, fig. 1, #30, [0017-0018]) and a remover configured to remove the closure from the laboratory sample container (Akira; fig. 1, #50, [0021]).
Modified Ikeda does not teach wherein the radiation is UV radiation.
However, Zhang teaches the analogous art of a treater configured to treat an adhesive (Zhang teaches a UV source 519 to treat an adhesive tape 2; figs. 1 & 10, [0103]) wherein the adhesive strength is lowerable by UV radiation treatment (Zhang teaches an adhesive 2, such as UV dicing tape, that becomes less adhesive after UV exposure; [0103]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the treater configured to lower the adhesive strength of the adhesive of modified Ikeda to further comprise a UV source, and to modify the adhesive of modified Ikeda with the adhesive tape comprising UV dicing tape, as taught by Zhang, because Zhang teaches the UV dicing tape and treater comprising UV radiation treatment allows the adhesive tape 2 to be more easily peeled from surfaces; [0103].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Ikeda and Zhang both teach a treater configured to treat an adhesive using radiation treatment. 

Regarding claim 16, modified Ikeda teaches the laboratory apparatus according to claim 14 above, comprising the remover.
Modified Ikeda does not teach wherein the remover comprises a sucker, wherein the sucker is configured to suck the closure from the laboratory sample container by vacuum.  
However, Akira teaches the analogous art of a laboratory apparatus for unsealing an opening of a laboratory sample container containing a sample (Akira; fig. 1, #100, [0007, 0012]) wherein the opening is sealed by a closure attached to the laboratory sample container by an adhesive (Akira; fig. 1, #20, [0014]) and a remover (Akira; fig. 1, #50, [0021]) wherein the remover comprises a sucker, wherein the sucker is configured to suck the closure from the laboratory sample container by vacuum (Akira; fig. 2, #50c, [0012, 0019, 0021]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the remover of Ikeda, to additionally comprise a sucker, as taught by Akira, because Akira teaches the sucker configured to suck the closure from the laboratory sample container by vacuum shortens the work time of opening the container and can also reduce the risk of contaminating another sample container by preventing scattering of the sample during opening (Akira; 0004]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Ikeda and Akira both teach a laboratory apparatus for unsealing an opening of a laboratory sample container containing a sample.

Regarding claim 18, modified Ikeda teaches a laboratory automation system for handling the laboratory sample container containing a sample (Ikeda; fig. 1, [0020, 0022]), the laboratory automation system comprising: 
a sealer (Ikeda; fig. 1, #600, [0020]), wherein the sealer is configured to seal the opening of the laboratory sample container by attaching the closure to the laboratory sample container by the adhesive (Ikeda; fig. 6, #12, [0048]), wherein the an adhesive strength of the adhesive is lowerable by treatment (Ikeda teaches heat is applied to the adhesive aluminum tape 12; [0048]); and a laboratory apparatus according to claim 14 (The laboratory apparatus of claim 14 has previously been discussed above).  

Regarding claim 19, modified Ikeda teaches a laboratory automation system according to claim 18, wherein the sealer comprises at least one roller receptacle and mover, wherein the roller receptacle and mover is configured to supply the closure by a roller tape and to move the roller tape with the closure to the opening of the laboratory sample container for the sealing (Ikeda discloses a sealing member 12 wound so as to be able to be drawn out from a roller tape and cut to cover the open side of the entire tube 10a; [0049]).

Regarding claim 20, modified Ikeda teaches the laboratory apparatus according to claim 14 above, wherein the treater comprises a heat source (The modification of the treater of Ikeda, with the treater configured to treat the adhesive by radiation to lower the adhesive strength, as taught by Akira, has previously been discussed in claim 14 above.  Akira discloses coil 30 generates an alternating magnetic field in the magnetic field space 32, eddy current flows in the seal film 20 and the seal film 20 is heated.  Therefore, the coil 30 comprising a heat source; [0016-0018]).

Response to Arguments
Applicants arguments filed on 08/23/2022 have been fully considered. 

Applicant(s) argue on pages 4-5 of their remarks that the combination of Ikeda and Akira fails to disclose the amended language of claim 14.  Specifically, a treater configured to treat the adhesive with UV radiation such that the adhesive strength of the adhesive is lowered.  The examiner agrees with applicants remarks and notes that the arguments are towards the amended claim language.  Furthermore, the previous prior art rejection based on Ikeda has been withdrawn and a new prior art rejection set forth with the examiner contends teaches the amended limitations of claim 14. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798